Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 23, 1993, as amended December 16, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
*410Ordered that the judgment, as amended, is affirmed.
The defendant was arrested immediately after he sold heroin to an undercover police officer. He was wearing a beige jacket and had in his possession $122 in United States currency, $20 of which was prerecorded buy money tendered by the undercover officer, four glassine envelopes of heroin, and a foil packet of cocaine.
Contrary to the defendant’s assertions, the court properly admitted into evidence the entire sum of money found in the defendant’s possession at the time of his arrest and a photograph of him taken shortly thereafter. The photograph, which shows him wearing a beige jacket, was probative of his identity as the seller of the heroin (see, People v Logan, 25 NY2d 184, 195, cert denied 396 US 1020; People v Dent, 183 AD2d 723; People v Rios, 156 AD2d 397). The money was probative of the defendant’s intent in connection with the charges of criminal possession of a controlled substance in the third degree, and the court instructed the jury to that effect (see, People v Boomer, 221 AD2d 351; People v Woodson, 198 AD2d 535; Penal Law § 220.16 [1]). O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.